DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2021 has been entered.
Response to Amendment
In response to the final action from 3/15/2021, the applicant has submitted a request for continued examination, filed 7/15/2021, amending claims 1, 6, 23, cancelling claims 21-22, 24-26, while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered and determined persuasive subject to the following examiner’s amendment. Therefore claims 1, 4, 6, 8-9, and 23 are allowable over prior art of record for the below provided reasons for allowance.
EXAMINER’S AMENDMENT
USING AN AMPLITUDE AND A MAGNITUDE MODIFICATION BASED ON WATERMARK DATA AND TO REDUCE DISTORTION”, so as to be more descriptive of the invention.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the attorney on file, Mr. John F. Hayden on 10/19/2021.

Amend claim 1:

1. (Currently Amended) A method of conveying information using an audio channel, the method comprising modulating an audio signal to produce a modulated signal by embedding additional information into the audio signal, wherein modulating the audio signal comprises:
processing the audio signal to produce a set of filter responses;
creating a delayed version of the filter responses;

modifying an amplitude of at least a first windowed delayed filter response with respect to an amplitude of at least a second windowed delayed filter response based on the additional information to produce a third windowed delayed filter response;
modifying a magnitude of at least the third windowed delayed filter response to produce a fourth windowed delayed filter response to control a level of distortion in the modulated signal relative to the audio signal;
combining at least the fourth windowed delayed filter response and a fifth windowed delayed filter response corresponding to echo amplitudes to produce an echo audio signal; and
combining the audio signal and the echo audio signal to produce the modulated signal.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The independent claim 1 concerns a method and system of “modulating an audio signal” by “embedding an additional information” (specification ¶ 0017 sentence 1: “may include” “watermark data” “by adding error detection and correction bits”). The method begins by “processing [an] audio signal” by “produc[ing] a set of filter responses” (e.g. 
At this point “amplitude” of each of the resulting segmented “delayed filter responses” is “modifi[ed]” based on “additional information” (e.g. the “watermark data” (¶ 0017)). This is followed by a further “modifying a magnitude” of the already “amplitude” “modif[ied]” “delayed filter responses” but this time to “control a level of distortion” (specification ¶ 0010 sentence 3: “These amplitude modulated, delayed filter bands outputs are multiplied by a tapered window added to the original signal” “The modulation strength may be controlled by using a psychoacoustic model” “so that a target distortion is not exceeded”). Finally these “delayed version of the filter outputs” are “combin[ed]” “with “echo amplitudes”, which is in turn added to the original “audio signal” to produce the “modulated signal”.
The prior art of record Van Der Veen et al. (US 2003/0036910) does teach in ¶ 0053 sentence 3: “parameters” (additional information) “are used by the segmentation circuit” “for selecting corresponding window function” (and window functions used) 
Further search did not produce any prior art teaching this style of modulation. Therefore claim 1 became allowable. Claims 4, 6, 8-9, and 23 which depend on claim 1 further limit their allowed parent claim and are thus allowable under similar rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
October 20th 2021.